Citation Nr: 1333959	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  09-24 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of benefits, to include the validity of the debt and whether the request for waiver was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from determinations by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, and the Debt Management Center of the VA RO in St. Paul, Minnesota.  The Veteran resides within the jurisdiction of the New Orleans, Louisiana RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2002 RO decision, the Veteran was awarded service connection (SC) with a noncompensable disability rating for a left wrist disability.  In December 2002, the disability rating awarded was increased to 10 percent.  Subsequently, in September 2003, the Veteran was awarded special monthly pension based on the need for aid and attendance (SMP).  As SMP was the greater benefit, his SC compensation was discontinued, and he began to receive benefits at the SMP rate.  In the September 2003 notice of award, the Veteran was told to inform VA if his income or the income of his dependents changed.

In a June 2007 letter, the VA Pension Center in Milwaukee, Wisconsin informed the Veteran that based on net worth, interest income, and annuity information he had submitted in March and May 2007, he was entitled to a decreased pension benefit.  As such, had been overpaid VA pension benefits for the year 2006.  A July 2007 letter from the VA Debt Management Center in St. Paul, Minnesota informed the Veteran that he had been overpaid $3,999.00.  This letter stated that his VA benefits would be withheld starting in October 2007 until the debt was repaid.  This letter also informed him of his rights to dispute the debt, request waiver, and/or pay the debt.

In a letter date-stamped as received by the VA Debt Management Center on July 30, 2007, the Veteran requested a waiver of the overpayment.  In an August 22, 2007 decision, the Committee on Waivers and Compromises granted a waiver of the entire debt.  The decision noted that the original debt amount was $3,999.00, and there was no accrued interest.  Thus, the total debt waived by the Committee on Waivers and Compromises was $3,999.00.

In a separate letter dated August 22, 2007, the VA Pension Center informed the Veteran that based on information the Veteran submitted in July 2007, his combined annual income now exceeded the pension income limit for a Veteran with one dependent.  As such, he was ineligible for VA pension benefits.  He was informed that as of May 1, 2007, his pension benefit was discontinued, and his service-connected disability compensation was reinstituted.  This created another overpayment.  The letter told the Veteran that he would be informed shortly how much he had been overpaid.

In a letter date-stamped as received by VA on April 18, 2008, the Veteran expressed confusion regarding conflicting information he had received regarding his indebtedness.  He related that he had received a letter on August 24, 2007, stating that he owed $4,617.00.  He had received another letter on December 20, 2007, stating that he owed $12,940.00.  He said that in January 2008, the debt had been reduced to $618.00 and was being withheld from his compensation payment.  Finally, he related that as of March 2007, the debt was raised back to over $12,000.00.  He remarked that "[s]omething is not right," and asked for clarification. [Parenthetically, neither the August 2007, December 2007, January 2008, nor March 2007 notices referenced by the Veteran have been associated with the claims file received by the Board.]

In an October 2008 decision, the Debt Management Center in St. Paul, Minnesota denied the Veteran's request for waiver of the debt.  The decision indicated that the Veteran was notified on December 20, 2007, of the debt, the right to request waiver, and the 180-day time limit for filing an application for waiver.  The decision indicated that the Veteran's original amount of debt was $3,999.00, and there was no accrued interest.  The decision then indicated that the Veteran's total indebtedness was $11,770.00.  According to the decision, the Veteran's request for waiver was received on September 8, 2008, and the waiver was denied on the basis of being requested over 180 days from the date of notification.  [Parenthetically, neither the December 2007 notification of debt nor the September 2008 request for waiver have been associated with the claims file received by the Board.]

In November 2008, the Veteran submitted a notice of disagreement (NOD) with the October 2008 decision of the Debt Management Center in St. Paul, Minnesota, which denied his waiver request.  In his NOD, the Veteran disputed that an overpayment was ever created.  A Statement of the Case was prepared in June 2009 by the Milwaukee, Wisconsin RO, which characterized the issue as entitlement to waiver of an overpayment in the amount of $13,170.00.  Later in June 2009, the Veteran perfected his appeal by submitting VA form 9.  He again reiterated his belief that there was no overpayment.

The Board first notes that it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  If the debtor in any way disputes the existence of the debt, the RO must review the accuracy of the debt determination and if the debtor is unsatisfied, he may appeal.  See also 38 C.F.R. § 1.911 (2013); VAOPGCPREC 6-98 (April 24, 1998).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  Id.  As noted above, in his NOD and VA form 9, the Veteran has disputed the existence of the overpayment.  The RO has not developed or adjudicated the question of whether the overpayment at issue in this appeal has been properly created and assessed against the appellant.  Therefore, the case must be remanded for adjudication of the issue of the validity of the debt.

Second, as referenced above, the claims file appears to be missing vital documents essential to a fair adjudication of the Veteran's claim.  For one example, in its October 2008 decision, the Debt Management Center denied the Veteran's request for waiver (which was ostensibly submitted in September 2008) on the basis that the waiver request was received over 180 days after the notification of indebtedness (which was ostensibly sent to the Veteran in December 2007).  However, neither the official VA notification of indebtedness nor the Veteran's request for waiver are of record.  Without copies of the aforementioned evidence, the Board cannot determine if the Veteran was properly notified of the existence of the debt and/or submitted a timely request for waiver.

The Board sympathizes that three different administrative units (namely, the Committee on Waivers and Compromises in Milwaukee, Wisconsin, the Debt Management Center in St. Paul, Minnesota, and the RO in New Orleans, Louisiana) have been involved in the claim.  However, the absence of official notices provided by VA to the Veteran, in addition to other evidence referenced by the Veteran but not of record, frustrates a fair and proper review of the claim.  On remand, copies of the missing evidence referenced above should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Carefully review the claims file and Virtual VA file and obtain all missing documentation.  In addition to any other missing documents, this documentation should include the December 2007 VA notification of debt from the Debt Management Center; the September 2008 request for waiver from the Veteran; and the August 2007, December 2007, January 2008, March 2007 notices referenced by the Veteran above.  If one exists, the IVM folder should be associated with the claims file, subject to any limitations contemplated by the statutory guidance for the handling of such folders.

2.  The appellant should be provided an audit of his account in writing, which clearly shows the calculation of the overpayment.  The audit and accompanying letter should clearly explain to the appellant the creation of the entire amount of the overpayment assessed against him.  A copy of the audit should be placed in the claims folder.  He should be provided an appropriate opportunity to respond.

3.  Then, undertake any development determined to be warranted and then adjudicate whether the overpayment at issue in this appeal was properly created and assessed against the Veteran.  If the adjudication remains unfavorable to the appellant, he should be furnished a supplemental statement of the case which specifically addresses the issue of creation of the overpayment and which contains a recitation of the pertinent law and regulations governing the issue of proper creation, including 38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 1.965(a) (2013).  This document should further reflect detailed reasons and bases for the decision reached.

4.  When the above development has been completed, the Veteran should be afforded the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until notified by the AMC/RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


